  Case 2:19-cv-00025-LGW-BWC Document 41 Filed 05/21/20 Page 1 of 1


                                                                                               FILED
                       IN THE UNITED STATES DISTRICT COURT                          John E. Triplett, Acting Clerk
                                                                                     United States District Court
                      FOR THE SOUTHERN DISTRICT OF GEORGIA                       By CAsbell at 3:28 pm, May 21, 2020
                               BRUNSWICK DIVISION


 GEORGE PIGGEE,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-25
         v.

 WILLIE GASKIN; EAGLE EXPRESS
 LINES, INC.; and AARON RAYNELL
 SHARPE,

                Defendants.


                                               ORDER

       This matter is before the Court on the parties’ Third Consent Motion to Stay Proceedings.

Doc. 40. The parties request the Court stay the proceedings in this case until the resolution of

pending criminal charges against Defendant Sharpe. Id. at 1–3. After careful consideration and

for good cause shown, the Court GRANTS the parties’ Motion.

       THEREFORE, IT IS HEREBY ORDERED that all proceedings in this case are

STAYED for a period of 90 days from the date of this Order, pending resolution of the criminal

charges pending against Defendant Sharpe. The Court also ORDERS the parties to apprise the

Court of the status of the criminal prosecution prior to the expiration of this stay and whether the

parties will need an extension of this stay.

       SO ORDERED, this 21st day of May, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
